               Case 2:19-cv-01092-RSM Document 20 Filed 08/25/21 Page 1 of 3




 1                                                 U.S. DISTRICT JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7   SAMIR DELIC,                             )
                                              ) CIVIL NO. 2:19-cv-01092-RSM
 8                           Plaintiff,       )
                                              )
 9   vs.                                      ) ORDER FOR ATTORNEY'S FEES
                                              ) PURSUANT TO 42 U.S.C. § 406(b)
10   COMMISSIONER OF SOCIAL SECURITY,         )
                                              )
11                           Defendant.       )
     ________________________________________ )
12
             THIS MATTER having come on regularly before the undersigned upon by Plaintiff’s
13
     Motion For Attorneys Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the
14
     contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order, now
15
     therefore, it is hereby
16
             ORDERED that Plaintiff’s attorney David P. Oliver is awarded a gross attorney’s fee of
17
     $14,583.50 pursuant to 42 U.S.C. § 406(b), reduced by the EAJA fees of $169.80 that previously
18
     were awarded and paid (Note that an EAJA attorney fee of $4,636.80 was approved; however
19
     $4,467 was withheld to pay the plaintiff’s past due child support. Since the plaintiff’s attorney has
20
     paid $4,467 of the Plaintiff’s child support on his behalf, this portion of the EAJA, which was not
21
     received by plaintiff’s attorney, is not being subtracted from the 406b fee request.), and a $6,000
22
     administrative fee, leaving a net fee of $8,413.70. When issuing the 42 U.S.C. § 406(b) check for
23

                                                                    David Oliver & Associates
      ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                      2608 South 47th Street, Suite C
25                                                                  Tacoma, WA 98409
      U.S.C. § 406(b) - 1                                           (253) 472-4357
                                                                    david@sslawyer.org
              Case 2:19-cv-01092-RSM Document 20 Filed 08/25/21 Page 2 of 3




 1   payment to Plaintiff’s attorney herein, Social Security is directed to make the check payable to

 2   Plaintiff’s attorney and to send to Plaintiff’s attorney the net balance of $8,413.70, minus any

 3   applicable processing fees as allowed by statute.

 4          DATED this 25th day of August, 2021.

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11
     Presented by:
12
     S/David P. Oliver
13   David P. Oliver
     Attorney for Plaintiff
14

15

16

17

18

19

20

21

22

23

                                                                 David Oliver & Associates
      ORDER FOR ATTORNEY'S FEES PURSUANT TO 42                   2608 South 47th Street, Suite C
25                                                               Tacoma, WA 98409
      U.S.C. § 406(b) - 2                                        (253) 472-4357
                                                                 david@sslawyer.org
            Case 2:19-cv-01092-RSM Document 20 Filed 08/25/21 Page 3 of 3




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                           Halpern & Oliver, PLLC
                                                           1800 Cooper Pt. Road SW, Bldg. 19
     ORDER FOR ATTORNEY'S FEES PURSUANT TO 42              Olympia, WA 98502
     U.S.C. § 406(b) [-field MERGEFIELD F494 «F494»] - 3   (360) 753-8055
